O’Gorman, J.
Action for wrongful discharge, under an allegation of “employment for one year from May 29, 1904, at a salary of $1,200.” Concededly there was no express agreement of employment on this date. Plaintiff’s theory is that, as he entered the defendant’s employ on May 29, 1893, under a distinct agreement that the hiring was for one year, there was a presumption, in the absence of evidence to the contrary, “ that the plaintiff and defendant agreed to a continuation for another yearand the ruling complained of by the plaintiff was the court’s refusal to so instruct the jury. This rule of law has no application to the facts in this case. The request called for a finding, not as to the alleged implied contract sued upon, that of May 29, 1904, for the succeeding year, but to an alleged contract for - one year from May 29, 1894. Moreover, there was “.evidence to the contrary.” His salary was increased from time to time, not on May twenty-ninth of any year, but usually on the first of January, which is quite inconsistent with the plaintiff’s contention that, on the twenty-ninth of May of each year, there arose a new agreement for another year upon the same terms. His last increase, which was to $1,200, began on January 1, 1902; and, thereafter, plaintiff’s receipts of his monthly salary were signed by him in a book in the defendant’s office which, as plaintiff knew, contained an entry to the effect that plaintiff’s compensation was to be “at the rate ” of $1,200 per annum, by order of the executive committee. This acknowledgment of what constituted the contract of the parties from January 1, 1902, supersedes the previous arrangement and makes the request of the plaintiff as to the implication of a renewal of the original employment wholly immaterial. A hiring at so much a year, no time being specified, is an indefinite hiring; and such a hiring is a hiring at will and may be terminated at any time by either party. Martin v. New York Life Ins. Co., 148 N. Y. 117.
Scott and Hbwburg-er, JJ., concur. .
Judgment affirmed, with costs. ' " .